IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37319

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 677
                                                )
       Plaintiff-Respondent,                    )     Filed: October 18, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DALE QUINCE DAVIS,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Madison County. Hon. Gregory W. Moeller, District Judge.

       Judgment of conviction and concurrent unified sentences of ten years, with a
       minimum period of confinement of two years, for attempted strangulation and
       sentence of five years, with a minimum period of confinement of one year, for
       domestic battery, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Dale Quince Davis pled guilty to attempted strangulation, I.C. § 18-923, and entered an
Alford1 plea to domestic battery, I.C. § 18-918(3). In exchange for his guilty pleas, additional
charges were dismissed. The district court sentenced Davis to a unified term of ten years, with a
minimum period of confinement of two years, and a fine of $5,000 for attempted strangulation
and a concurrent unified term of five years, with a minimum period of confinement of one year,
and a fine of $2,500 for domestic battery. Davis appeals.

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Davis’s judgment of conviction and sentences are affirmed.




                                                   2